Title: From Ward Nicholas Boylston to John Quincy Adams, 29 May 1826
From: Boylston, Ward Nicholas
To: Adams, John Quincy


            
               My Dear Friend
               Princeton 29th May 1826
            
            As you are now relieved from congressional claims upon your time, & attentions, I venture to intrude on your leisure, by incloseing a Book containing some additional information respecting the first Introduction of Innoculation into North America by our ancestor Dr Zabdial Boylston, which may be usefull should you, at any future period be disposed  to give more light upon the subject, than the present age possessor—The first 4 pages, are  wanting & what I am unable to supply—under the same binding, are several other subjects, being now out of print, may furnish some facts to the future History of this state—Dr Cotton Mather seems to have been the only champion who appeard to defend Dr Boylston under the persecutions he suffer’d—I have also inclosed the Genealogy of the Boylston Family, as far back as I am able to able to obtain any information antecedent to the arrival of Dr. Thomas Boylston the first ancestor of the Amereican family—there is however some minutes which I selected from the papers of the late Mr John Boylston that were made by his Father Dr Z B when in England, where he took great pains, to assertain every thing that any way related to their Origin and spent sometime in Derbyshire for that purpose—Those minutes I deliver’d some years ago to my ever venerated and beloved Cousin your father, & suppose will be found among his Papers, tho’ he told me he could not say where now to put his hand upon them—I might have taken a copy tho’ I have not as yet been able to find them—it appeard from those minutes as far back as he was able to trace the same Family wch. was to the Reign of Edward the 3d. they originated in Derbyshire & were persons of distinguish’d moral worth, and Independant property.—And what appeard very singular that in the whole race from that time to the date of his enquiries, the male members of the Family’s were either Physicians, or Merchants, except 3—one was consul at Allepo; another Dean of Winchester, the other for many years Commanded the Government Packet between Falmouth & Lisbon.—Thos Boylston probably the Brother of our ancestor was a very opulent and distinguish’d merchant in London, and notwithstanding he suffer’d very great losses by the Conflagration of London in the year 1666—he bestowd £800 Stg a very great sum at that period, to the relief of the distress’d sufferers, & continued afterwards to keep his Coach to the end of his Life—two of his Daughters were liveing in great respectability in London who Dr B often visited from whom he recd this information—I have also examined the Records of the Clothworkers’ Company in London and found his name mentiond among the libiral benefactors to that Company—I there saw a Record of the Family, comeing out  of Derbyshire, one of whom Instituted a quarterly Lectureship for delivering Lectures on certain Theological & Moral Subjects, endowing it with £30 per annum to the Lecturer, & 30/per anum to the Sexton for ringing the Bell, the Lecture to be deliverd at the village of Boilston, (so spelt in) Derbyshire, but whether this Lectureship is now continued I am not able to say—It appears by the Genealogy of the family that the father of Dr Z Boylston came to America in the year 1635. and returnd, afterwards to England, & came back to America in 1643, as by a minute made by himself in the Heralds office in London under the same arms of the family we now use—in these words “Thomas Boylston about to return to America in 1643”—it seems uncertain whether he married before, or after his return—There seems some difficulty in my mind as the precise year, when the ancestor of our family came to this Country, without supposeing that the Thomas Boylston came out a Minor with his Parent, or Parents in 1635 & returnd to England to complete his Education & returnd 1643 to America; otherwise if he came out wh a Diploma of MD from Oxford at the age of 21—he must have been born in 1614, his first child Zabdial was born in 1680 when his father was 66 years old & likewise the Eleven children he had afterwards to have been one year in succession, he must have been 77 years of age at the Birth of his last Child, a circumstance not impossible, tho’ not very probable; if he did not marry till after 1635 it makes it less probable that it is the same person, but that Dr T B came with his father a minor—its also certain Dr. Z B studied medicine under his father at Brookline & commenced the practice of Physic with Dr Cutler in Boston then considered the ablest practitioner in his time—If my future reminiscences should produce any thing important upon this Subject, I will do myself the pleasure to send them.I am very much obliged by your kindly sending me the public Documents of the last session of Congress, they furnish important information—The extract of your Letter to Mr Henderson in 1823 is the ablest state paper I ever read, not only of Information but of Prophecy, that might be Incorporated with the Books of Isaiah & Ezikiel, in the foretold events—wh have since taken place.—You have put on the armour, My Dear Friend as observed in a former Letter with the caution reccommended by the King Israel to Benhadad—and so far you have nothing to fear the ability & moderation with which you have averted the threatend storms of the Georgeians with the admiration & applause of every Friend of the Human family except the few who were interested in the spoilations of the Indians—you have put on the whole armour of righteousness, & the great directing parent of all worlds, will conduct you thro all the perils of this—I sincerely thank you, & Mrs. Adams & yr Sons for your, & their kind attentions to my Nephew Mr Elmsly he writes me, it was impossible to be more highly sa highly distinguishd by you & them or to feel more gratefully the condescensions he was honord with—I hope I shall once more at least, enjoy the happiness of seeing you, & Mrs Adams here this season and earlier than the last where she will find the Climate more congenial to her constitution than she has heretofore—The Climate of these mountains has been tested the latter part of the last winter, & this spring, by the obituaries of the 4 bordering Towns, that is computeing from the commencement of the present year with nearly an averaged population, each viz 1400; there has been but Seven Deaths—Three of them females, one of 88 years, one of 35 of an Hereditary consumption, and one of neglected Influenza, wch. terminated in sudden inflamation of the Lungs, and four Infants—The Deaths in the adjoining Towns have averaged nearly alike Thirty one; The principal part Adults & heads of Families, at present there is not in Princeton an Individual who who requires medical attendance—I can Instance myself tho’ scarcly able to walk twice across my Room for Three months before we left Roxbury, am now so far restored as to be able to ride 10 miles without suffering much fatigue tho’ I cannot reckon much upon a perfect recovery—I may be continued an existance to the close of the year, and without I should have the happiness of seeing you & Mrs. Adams here this summer—I have little to promise myself that we shall ever meet again in this mortal state—Both to Mrs Boylston & myself, it would be painfull indeed to deny us—I hope also you will be able to see your Father—a truely affectionate letter I rec’d from him yesterday, written in his usual good spirits, induces me to hope we shall be able to meet on his next anniversary at Quincy, he says he wishes he could revisit Princeton.—was it possible for him to travel even Six miles a Day, I would send my Carriage for him & Miss Smith, & a Chaise for his particular man Servt to to afford him the same attention he has at home.I feel more & more every day, an Increaseing Interest in the preservation of his Life—protracted perhaps to a period, when he himself feels less interest in, than I do—I feel a most filial affection for him & think of every thing I can to give him pleasure, or gratify his wishesI see by the Boston papers that Mr G W A has commenced his political career, as Representative for Suffolk, & by a very large Majority—I wish him health to sustain the fatigue. Talents an Integrity he has enough to make him eminently usefull in any situation he may be placed; tho’ he has forgotten the axiom I gave him more than a year ago—as I was not favor’d but with one visit since he was here with you last Autumn. The flowers of May are certainly more gratefull to him than the Icicles of December.—I am inform’d Dr. Townsend the present of Surgeon & Physician of the Marine Hospital at Charleston lies in a hopeless state of sickness—In case of His Death, & you have not already made a previous arrangement—I would beg leave to mention Dr. William Johnson Walker resident of, & in extensive practice in Middlesex as certainly the ablist, & most                            distinguishd character in that line & co equal with Dr Warren in point of Chirurgical Science, haveing had more Hospital Practice in Europe than any other of the professors, in this Sate, haveing also spent two years as assistant in the Hotel Dieu in Paris during the late War, besides some time in the Hospitals in England—with the highest Commendations—since his Return to America he has greatly advanced his reputations in both branches of his profession,—he commenced his Medical studies under our late relative Govr Brooks & was his Physician in his last sickness—I think I could mention him as standing in the highest rank of his profession to fit him for the station he solicits—One thing more I must crave at your hands; namely? that you would be so kind as to revise the Institution for prizes in Elocution, & favor me with the improvements You was so Good as to promise me—As I have it in contemplation to Increase the Premiums wch. by some has been thought too small, which I shall not do untill I am favor’d with your valuable amendments—As the period is approaching, they ought to be known before commencemt—I must earnestly hope I am not taxing you too heavily to oblige me with them—You will think by this time I have robbed you, of more leisure than I ought in reading this Letter, but I cannot close without expressing my regrets, than my sickness has prevented my personal & constant application to Mr Stuart to finish yours & Mrs Adam’s portraits, he has nevertheless had my constant monitions; he pleads his own indisposition (Gout,) and a thousand impediments—so that the pictures & my Deposit of the amount he is to receive has lain dormant, the one in his Painting Room & the other in the Bank ever since you sat to him—I am now writing to Mr I P Davis to use his earnest Interest & my own to put a finishing hand to it immediately.Mrs Boylston desires her best respects to you, & unites in kindest regards to Mrs Adams, & due remembrances of esteem to Mr. J & Chs Adams / And With sincere & affectionate regard / I am ever / Your obliged Friend & relative
            
               Ward Nichs Boylston
            
            
         